Name: Council Regulation (EEC) No 2225/88 of 19 July 1988 setting, for the 1988/89 cereals marketing year, the minimum price for potatoes to be paid by the starch manufacturer to the potato producer
 Type: Regulation
 Subject Matter: foodstuff;  plant product
 Date Published: nan

 No L 197 / 22 Official Journal of the European Communities 26 . 7 . 88 COUNCIL REGULATION (EEC) No 2225 / 88 of 19 July 1988 setting, for the 1988 / 89 cereals marketing year, the minimum price for potatoes to be paid by the starch manufacturer to the potato producer THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727 / 75 of 29 October 1975 on the common organization of the market in cereals ( ! ), as last amended by Regulation (EEC) No 2221 / 88 ( 2 ), and in particular Article 11 ( a ) ( 2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Article 1 1 . The minimum price for potatoes , to be paid by the manufacturer of potato starch to the potato producer for the quantity of potatoes required to manufacture one tonne of potato starch , on a 'factory gate' basis , shall be 264,74 ECU for the 1988 / 89 cereals marketing year . 2 . The price referred to in paragraph 1 shall be adjusted according to the starch content of the potatoes . Article 2 The detailed rules for application of this Regulation shall be adopted in accordance with the procedure provided for in Article 26 of Council Regulation (EEC) No 2727 / 75 . Whereas Council Regulation (EEC) No 1008 / 86 of 25 March 1986 laying down detailed rules for production refunds applicable to potato starch ( 4 ) requires that the Council should fix a minimum price for potatoes used for the manufacture of starch , to be paid on a 'factory gate' basis by the starch manufacturer to the potato producer ; whereas qualification for the premium payable to manufacturers of potato starch is conditional on the payment of this minimum price; Whereas the supply prices of raw materials for the manufacture of starch should remain linked in order to maintain equality of competition between the various starch industries , Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS ( ») OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 16 of this Official Journal . ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 6 . ( 4 ) OJ No L 94 , 9 . 4 . 1986 , p. 5 .